Citation Nr: 1728563	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  06-05 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a prostate disorder.

2.  Entitlement to an evaluation in excess of 10 percent prior to November 1, 2010 and 20 percent thereafter for degenerative joint disease of the lumbar spine.

3.  Entitlement to an evaluation in excess of 10 percent for right ankle strain.

4.  Entitlement to an evaluation in excess of 10 percent for chronic knee sprain of the right knee.  

5.  Entitlement to an evaluation in excess of 10 percent for chronic knee sprain of the left knee.  

6.  Entitlement to an evaluation in excess of 10 percent prior to March 12, 2016 for radiculopathy of the right side, and in excess of  20 percent thereafter.

7.  Entitlement to an evaluation in excess of 10 percent prior to March 12, 2016 for bilateral pes planus, and in excess of 30 percent thereafter.
REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esquire


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1977 to June 1994.  He also had two years, eight months, and sixteen days of prior active service, the dates of which have not been verified.  

The matters seeking increased ratings were originally before the Board on appeal from rating decisions of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  

In a decision issued in May 2008, the Board denied the Veteran's claims for increased evaluations for his lumbar spine, right ankle, radiculopathy of the right side, and pes planus disabilities.  The Veteran appealed that decision to the Court.  In March 2009, the Court issued an order vacating the May 2008 Board decision and remanding the matters for readjudication consistent with the instructions outlined in a Joint Motion by the Parties (JMR).  In September 2015 the Board remanded the matters again for further development.  

The Board notes that in a February 2017 rating decision the RO increased the Veteran's rating for bilateral pes planus to 30 percent effective March 12, 2016 and the rating for radiculopathy of the right side to 20 percent effective March 12, 2016.  This decision constitutes a partial grant of the benefits sought on appeal; therefore, this issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  

The issues of entitlement to service connection for a prostate disorder and increased ratings for a lumbar spine disability, right and left knee disabilities, a right ankle disability, and radiculopathy of the right side are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to March 12, 2016, the Veteran's bilateral pes planus was manifested by mild pain in the arch of his feet with mild functional loss due to pain.  During this period the Veteran's bilateral pes planus is not manifested by pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achillis on manipulation that is not improved by orthopedic shoes or appliances.

2.  On and after March 12, 2016, the Veteran's bilateral pes planus was manifested by pes planus with pain and swelling on use, but no pain on manipulation, the use of arch supports without relief, decreased longitudinal arch of the bilateral feet, objective evidence of marked deformity, and marked pronation without improvement by orthopedic asppliances.  There was no extreme tenderness of the plantar surfaces, bowing of the Achilles tendon, marked inward displacement, and the weight bearing line did not fall over or medial to the great toe.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for bilateral pes planus prior to March 12, 2016, have not been met.  38 U.S.C.A. §§ 1155 , 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5276 (2016).

2.  The criteria for a rating in excess of 30 percent for bilateral pes planus on and after March 12, 2016, have not been met.  38 U.S.C.A. §§ 1155 , 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated in August 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has also provided statements and argument in support of his claim.  He has not identified any evidence that has not otherwise been obtained.  VA examinations were conducted in 2005 and 2016.  Such examinations describe the Veteran's disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (noting that in the absence of a challenged to the adequacy of a VA examination, the Board is not required to explicitly explain why each medical opinion is adequate). 

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected pes planus since he was last examined.  38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all those elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10 , 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 38 C.F.R. § 4.14 (2016).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59 (2016).

In cases where a veteran has a 0 percent rating for a musculoskeletal disability, a compensable rating under 38 C.F.R. § 4.59 is for consideration when there is evidence of painful motion even without actual limitation of motion or loss of motion that is non-compensable.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Ratings for bilateral pes planus disability are assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 10 percent rating is warranted for bilateral or unilateral symptoms with the weight-bearing line over or medial to the great toe, inward bowing of the tendo-achillis, and pain on manipulation and use of the feet.  A 30 percent rating (bilateral) is warranted for severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  38 C.F.R. § 4.71a , Diagnostic Code 5276 (2016).  A maximum 50 percent rating is warranted for bilateral pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-achillis on manipulation that is not improved by orthopedic shoes or appliances.

The Veteran was originally service connected for his bilateral pes planus in March 2002 and assigned a 10 percent evaluation.  In February 2017 the Veteran was assigned a 30 percent rating effective March 2016.  

In February 2005 the Veteran was afforded an examination.  The Veteran reported pain, weakness, stiffness, and fatigue with standing and walking.  He noted that he had limited use of his feet as a result of his condition and that he lost 8 to 10 hours of work per month due to his feet.  Upon examination the examiner did not find any evidence of painful motion, edema, disturbed circulation, weakness, atrophy or tenderness.  He noted that there was pes planus in both the Veteran's feet with no valgus or forefoot management nor any findings of inward rotation, medial tilting, marked pronation or Achilles malalignment. The examiner determined there was no pes cavus, hammertoes, Morton metatarsalgia, hallux valgus, hallux rigidus, obvious limitation of function for standing or walking, and no obvious use of corrective shoe wear.  Upon x-ray testing, there was moderate bilateral pes planus deformity with no heel spur, tarsal condition, or abnormality of significance in the anterior aspect of either foot.  

A March 2016 VA examination was conducted.  There was bilateral pes planus, right hallux valgus and arthritis, and a right healed fracture of the right big toe.  The examiner found there were no symptoms of the hallux valgus.  There was pain on use, but no pain on manipulation.  There was swelling on use, but no characteristic callosities.  There was the use of arch supports without relief, decreased longitudinal arch of the bilateral feet, and objective evidence of marked deformity of both feet.  There was also marked pronation without improvement by orthopedic appliances.  There was no extreme tenderness of the plantar surfaces and the weight bearing line did not fall over or medial to the great toe.  There was no bowing of the Achilles tendon or marked inward displacement.

The Board has reviewed all of the evidence in the Veteran's claim file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Board finds that an evaluation in excess of 10 percent is not warranted prior to March 12, 2016.  The Veteran's February 2005 examination reveals that he had pain upon standing and walking, however, upon examination the examiner did not find any evidence of painful motion or edema.  He noted that there was pes planus in both the Veteran's feet with no valgus or forefoot management nor any findings of inward rotation, medial tilting, marked pronation or Achilles malalignment.  There were no findings of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  

The Board finds that an evaluation in excess of 30 percent is not warranted on and after March 12, 2016.  The VA examiner found that there was marked pronation without improvement due to orthopedic appliances and swelling on use.  Although these findings indicate a 30 percent evaluation, they do not support a 50 percent.  The examiner also expressly determined there was marked deformity but also found there were no characteristic callosities, no extreme tenderness of the plantar surfaces, and no marked inward displacement.  These findings more nearly approximate a 30, not 50, percent evaluation. 

The Board further finds that Diagnostic Code 5276 is the most appropriate Diagnostic Code to evaluate the Veteran's disability.  Neither of the Veteran's feet has been shown to be characterized by weak foot, claw foot, metatarsalgia, hallux rigidus, hammer toes, or malunion or nonunion of the tarsal or metatarsal bones.  Accordingly, the Diagnostic Codes pertaining to those disabilities are not applicable in the instant case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, 5283 (2016).  Although the 2016 VA examiner found there was evidence of right hallux valgus, the examiner also found that there were no symptoms thereof.  

Under Diagnostic Code 5284, moderate residuals of other foot injuries warrant a 10 percent rating.  A 20 percent rating requires moderately severe residuals.  A 30 percent rating requires severe residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  A note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  

The Board finds that Diagnostic Code 5284 is not the most appropriate code to apply in the Veteran's case because it is a general, catch-all provision which is intended to cover a variety of foot disabilities; whereas Diagnostic Code 5276 expressly contemplates the exact anatomical location (bilateral feet), symptomatology (tenderness and pain), and functions that are affected (pain on manipulation) by pes planus.  In this regard, the Board notes that when a condition is specifically listed in the Schedule, it may not be rated by analogy.  Copeland v. McDonald, 27 Vet. App. 333 (2015) (pes planus is specifically rated under Diagnostic Code 5276; hence an analogous rating under Diagnostic Code 5284 was not permitted); see also Suttmann v. Brown, 5 Vet. App. 127, 134 (1993).  Also, VA's General Counsel (GC) precedential opinion advises that Diagnostic Code 5284 contemplates such miscellaneous injuries as "trauma to the foot involving the forefoot and toes, the talus and midfoot, and the os calcis and heel cord," as well as "[f]ractures and dislocations [that] may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints."  See VAOPGCPREC 9-98 (citing 2 Disorders of the Foot 1449-1542 (Melvin H. Jahss ed., 1982); C. DeLee, Fractures and dislocations of the foot, in 2 Surgery of the Foot 592 (Roger A. Mann ed., 5th ed. 1986)).  As such, the Board reasons that the Veteran's symptoms associated therewith, standing alone, do not support an evaluation under Diagnostic Code 5284 beyond that which is warranted under Diagnostic Code 5276.  Indeed, the assignment of such a higher rating would render the latter code essentially superfluous as its underlying criteria would be wholly duplicated within Diagnostic Code 5284.  Accordingly, the Board finds that Diagnostic Code 5276 is the most appropriate Diagnostic Code for evaluation of the Veteran's bilateral pes planus.

In evaluating the Veteran's level of disability, functional loss was considered.  38 C.F.R. §§ 4.40, 4.45.  During the period under consideration, the Veteran complained of pain and limitation of activity, which he is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The medical evidence, in particular the VA examination reports, have associated these symptoms to the Veteran's bilateral pes planus.  Further, these symptoms are included in the basis for the ratings assigned as they address pain on use, pain on manipulation, swelling, callosities, deformity, and the use of appliances.  Therefore, these factors, and their resulting functional limitation, are fully contemplated by the current ratings.  The Board finds the current ratings encapsulate the Veteran's current symptoms.  38 C.F.R. §§ 4.40, 4.45, 4.59.

Accordingly, the Board finds that the Veteran is not entitled to increased disability ratings.

Extraschedular Considerations

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321 (b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected pes planus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The manifestations of the Veteran's bilateral foot disability are contemplated by the schedular criteria.  Those criteria expressly consider the Veteran's pain, and functional effects of the disability.  The criterial also expressly contemplate all functional effects of the Veteran's feet, to include pain, and loss of use.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record otherwise has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the Board acknowledges that the Veteran has not alleged that he is precluded from obtaining substantially gainful employment solely on account of his service connected bilateral pes planus.  Thus, the Board finds that Rice is inapplicable. 


ORDER

Entitlement to an evaluation in excess of 10 percent prior to March 12, 2016 for bilateral pes planus is denied.  

Entitlement to an evaluation in excess of 30 percent on and after March 12, 2016 for bilateral pes planus is denied.  


REMAND

Regarding the Veteran's claim of entitlement to service connection for a prostate disorder, remand is required to obtain an adequate VA opinion in compliance with prior Board remand.  A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Medical opinions should address all appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The Board previously remanded the issue of service connection for a prostate disorder in September 2015 to obtain a VA examination and opinion with regard to whether the Veteran's prostate disorder is related to his service.  The Board expressly requested that the examiner address the Veteran's March 1985 record of UTI, and comment on whether treatment of such was related to his current prostate condition.  Thereafter, a March 2016 examiner opined after review of the Veteran's medical history that the prostate disorder was not related to his service; however, he did not expressly address why the Veteran's treatment for the UTI is not related to the current disorder, only noting that the UTI had resolved since the Veteran's service.  Accordingly, remand is required for a new VA opinion addressing such.

With regard to the Veteran's claims of entitlement to increased disability ratings for his right ankle, right and left knees, lumbar spine and right side radiculopathy, the Board finds that remand is required to obtain a thorough and current examination that complies with regulations.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply regulatory provisions of pertaining to functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59.  Thus, certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the March 2016 examinations for these disabilities, which are the most recent VA examinations of record, contained range of motion testing for the Veteran's knees, ankle and lumbar spine.  However, the examiner did not attempt any documentation of pain and range of motion in active, passive, weight-bearing and nonweight-bearing.  This is inadequate for rating purposes and new examinations should be provided.  

The Board finds that the issue of entitlement to an increased rating for radiculopathy of the right side is inextricably intertwined with the issue of an increased rating for lumbar spine as radiculopathy will be tested when the Veteran's lumbar spine disability is examined on remand.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the Veteran's prostate condition.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner should specifically address the following: 

Is it at least as likely as not (a 50 percent probability or greater) that benign postatic hypertrophy and any other diagnosed prostate disorder is related to the Veteran's service, to include treatment for a probable urinary tract infection in March 1985?

4.  After any additional records are associated with the claims file, schedule the Veteran for appropriate VA examination to assess the severity of the Veteran's service-connected right ankle disability, lumbar spine disability, and right and left knee disabilities.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner is also asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner must test the range of motion and pain of the right and left ankle, right and left knee, and lumbar spine in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

The examiner must describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology.  The examiner must express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner must portray the degree of any additional range of motion loss due to pain on use or during flare-ups.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


